The important questions upon this appeal are these: (1) Under our statutes relating to death by wrongful act, can there be a recovery of substantial damages for mere loss of life alone? (2) If so, what is the measure of damages in such case? These questions will be considered in the order stated.
When this case was before this court in another aspect of it, one of the points decided was that the mere fact that death was instantaneous, and without pain or suffering of any kind, did not of itself prevent the recovery of substantial damages.Broughel v. So. New Eng. Telephone Co., 72 Conn. 617. In effect, that case, we think, decides the first question against the contention of the defendant. It was found by the trial court, in that case, that death was the sole and only consequence of the negligent act, and yet it was decided that the plaintiff was entitled to recover substantial damages for that consequence. That decision can only be supported on the theory that under our statutes, of the kind here in question, damages may be recovered for the mere loss and deprivation of life alone; for in that case it was found that no other consequence save mere loss of life followed from the negligent act.
A negligent act causing death is an invasion of the right to life, the first and highest of all rights, on which all others *Page 617 
are based. That act may be attended by divers consequences and effects. It may be followed, as it is found it was in the present case, by death alone, instantly and painlessly; or it may be followed by bodily and mental suffering and agony as well as by death. We think our statutes make the wrong-doer in such cases liable in damages to the executor or administrator of the decedent for any and all such consequences, and among them for the mere loss and deprivation of life. For such consequences he is to pay "just damages," not exceeding a prescribed amount. This view of this matter was the one taken in Murphy v. New York N. H.R. Co., 30 Conn. 184, 187. This court there said: "If to take one's liberty or one's property without justification is an injury, how much more is the taking of human life? The elementary books, in speaking of absolute rights, classify them thus: 1st, the right of personal security; 2d, the right of personal liberty; and 3d, the right to acquire and enjoy property. If these rights are valued in this order of preference, then every man of common understanding would at once pronounce it absurd to hold that it is no injury to a person to take his life, while it is to strike him a light blow. Such a distinction is not worth talking about, and has no foundation or existence in the law, as it has none in common sense."
In the legislation of this State, statutes making wrong doers liable in damages for mere loss of life have been quite common. The first printed edition of the statutes contained a provision of this kind. It was therein provided that if "any person shall lose his life" by means of a defective bridge or highway under certain circumstances, the wrongdoer should pay "to the parents, husband, wife, or children, or next of kin to the person deceased" the sum of $334, to be recovered in an action at law. Rev. of 1808, p. 120. In 1851 an Act was passed providing that "if any person shall be deprived of life" in consequence of certain acts or omissions of the servants of any railroad company, such company should pay to the parties named in the Act the sum of $1,000 to be recovered in an action of debt on the statute. Public *Page 618 
Acts of 1851, Chap. 43. In 1853 an Act was passed providing that if the life of any person "shall be lost" under certain prescribed circumstances, by reason of the negligence of a railroad company, such company should be liable to pay damages not exceeding $5,000, nor less than $1,000, to the persons described in the Act. Public Acts of 1853, Chap. 74. In 1869 and Act was passed providing that if the life of any person "shall be lost" by the neglect of a railroad company to maintain fences as prescribed in the Act, such company should be liable to pay damages not exceeding $5,000 to the persons named in the Act. Public Acts of 1869, Chap. 48. In 1877 a general Act was passed providing that for injuries "resulting in death" from negligence, "the party legally in fault for such injuries" should be liable for "just damages not exceeding five thousand dollars." Public Acts, 1877, Chap. 78. These and other Acts of a kindred nature, as they existed at the time of the Revision of 1888, were embodied in §§ 1008 and 1009 of that Revision, and it was under the provisions of these sections that the present suit was brought.
This legislation clearly shows an intent to make wrong-doers, in certain cases and under certain limitations, liable in damages for mere loss or deprivation of life; and there is nothing in any legislation prior or subsequent to 1888 that indicates an intent on the part of the legislature to exempt such wrong-doers from such liability. We are not aware of any decision of this court that is inconsistent with the view here taken of the legislation in question, and we are satisfied that it is the correct one.
The next question relates to the measure of damages for mere loss of life. So far as we are aware this question, in the precise form in which it is now presented, has not before been passed upon by this court, and we are at liberty to decide it upon principle. It is probably true, in point of fact, that in suits heretofore brought in this State for injuries resulting in death from wrongful act, the value of the life of the deceased has, with other elements, entered into the award of damages; but, if so, that element has not been, so far as *Page 619 
we are aware, separately discussed nor considered by this court. The statutes upon this subject do not, in terms at least, furnish any guide in this matter; they merely provide that the wrong-doer in such cases shall pay "just damages," not exceeding $5,000.
There are, however, certain considerations arising out of the nature and character of this kind of legislation in our State, and out of the nature of death as one of the harmful consequences of an injury, that may serve as guides in coming to a right conclusion in this matter. From the beginning our legislation of this kind was intended to subserve at least two purposes. (1) It was designed to make persons and corporations whose negligence might injuriously affect the lives and limbs of others, more careful and circumspect, by continuing their liability for the results of their negligence even after the death of the victim, and by making them liable in damages, to a limited extent, for death, as one of the consequences of that negligence. In this aspect of it, this legislation may be said to be of a punitive or penal character.Connecticut Mut. Life Ins. Co. v. New York  N. H.R. Co.,25 Conn. 265, 273. (2) This legislation was also, and mainly, designed to make some compensation in money for mere loss of life, which compensation, as part of the estate of the injured party, should go to certain designated persons; not full compensation of this kind for such a consequence, but "just damages" not exceeding a prescribed amount. In this last aspect of it, this legislation plainly contemplates that the extent of such loss may be greater in one case than another; or, to put this in a different way, that the value of the life to the injured party — or, what is the same thing, to his estate — in terms of money may be greater in one case than in another.
Under our decisions the loss of life is not to be estimated from the standpoint of the statutory beneficiaries; their loss, if any, arising from the death, cannot be taken into account.Goodsell v. Hartford  N. H.R. Co., 33 Conn. 51; McElligott
v. Randolph, 61 id. 157. This being so, the only other thing that can be done is to estimate the loss from the standpoint *Page 620 
of the party injured, and thus, in a sense, take the value of his life to him as one of the elements in measuring the damages. But in what sense shall the value of his life to him be taken as such an element? Shall it be what the man thought or imagined his life was worth to him; that is, what a man would take in exchange for his life? Clearly not. In that aspect of the injury there can be no measure for it, because a man's life to himself, no matter what his age, or condition of health, or expectancy of life, may be, outweighs in value the universe. In that sense it is folly to talk of the value of any life being worth less than the maximum sum prescribed by the statutes. Our statutes, in providing compensation in part for death alone, as the consequence of a negligent act, do not proceed upon any such view of the value of life as this, else would they have provided for a fixed sum as damages in each case; but they proceed, in part at least, upon the theory that a loss of earning capacity by death is a loss to a man's estate, which may be greater or less according to circumstances, and so, within a maximum limit, a sliding scale of damages is provided. Under these statutes the right to recover a limited compensation for death alone, as one of the results or consequences of a wrong inflicted upon a man in his lifetime, survives to, or is vested in, his executors or administrators for the benefit of certain designated beneficiaries, and is thus in a certain sense made a part of his estate, regarded as that aggregate of rights and possessions which a man leaves at his death. This legislation seems to regard the life of a person injured as having a greater or less value, according to circumstances, to him, or, what is the same thing in this connection, to his estate; and one of its objects in awarding damages for mere loss of life is to compensate his estate, in the sense above explained, for that loss; and in cases like the present, that loss, thus measured, may be the chief or only element to be considered in fixing the extent of the defendant's liability. We do not mean to say that this would be the only element to be considered in cases like the one at bar, but only that ordinarily in them it might or would be the principal element. *Page 621 
It is unnecessary here to decide what other elements, if any, may properly be considered in such cases, for we think the trial court took, as the measure of damages in this case, the loss to the estate of Davis in the sense above explained, and it does not appear that in fixing the quantum of damages it considered any other element. It is true, the court says that it took as the measure of damages "the value of the deceased's life, at the time of the injuries, to himself;" and it is true that this language is somewhat ambiguous; it may mean that the court took as the measure of damages, what a man would take in exchange for his life, or it may mean that the court measured the damages by the loss to the estate of the decedent in the sense above explained. We think this last is what the court did, and what it meant to say it did, for it heard, and, we are bound to presume, considered, evidence which it would neither have heard nor considered if it had proceeded upon the other view of the extent of the loss. But it is said that a loss of this kind is too vague, indefinite and uncertain to be estimated pecuniarily, and is, in its nature, incapable of judicial determination. We think there is nothing in this claim.
Injuries, in the sense of wrongful invasions of a right, may be considered as of two kinds: (1) pecuniary, and (2) non-pecuniary. Pecuniary injuries are such as can be, and usually are, without difficulty estimated by a money standard. Loss of real or personal property, or of its use, loss of time, and loss of services, are examples of this class of injuries. Non-pecuniary injuries are those for the measurement of which no money standard is or can be applicable. As the books phrase it, damages in such cases are "at large." Bodily and mental pain and suffering are familiar examples of this class. It is within this last class that injury arising from loss of life falls, under our statutes. There is no more legal difficulty in estimating damages for loss of life in cases like the present than there is in estimating damages for bodily or mental pain and suffering, or for main or disfigurement, or for injured feelings; and yet damages for this sort of injury are being constantly estimated and awarded by the courts in *Page 622 
proper cases. The difficulty, or even impossibility, of estimating with certainty in money the amount of injury in this class of cases is never considered a reason for refusing redress.Cook v. Bartholomew, 60 Conn. 26; Post v. HartfordStreet Ry. Co., 72 id. 362; Pennsylvania R. Co. v. Allen,53 Pa. 276; Ballou v. Farnum, 11 Allen, 73.
In the view we have taken of this case, the rulings upon evidence of which the defendant complains were correct, and the rulings upon the claims of law made by the defendant were also correct.
   There is no error.
In this opinion the other judges concurred.